Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 4-13 are pending in the application. Claim 1 is rejected. Claims 4-13 are withdrawn from further consideration.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on December 28th, 2021.

Response to Amendment
The amendment to the claims filed on October 18th, 2021 does not comply with the requirements of 37 CFR 1.121(c) because changes were not marked with strikethrough or underline. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Nevertheless, the amendment has been treated on the merits. The changes made to claim 1 should be made with underline or strikethrough as appropriate in the next reply.

Response to Argument
The rejection under 35 USC 102(a)(1) has been withdrawn since claim 1 now recites the limitation of previously pending claim 3.
On page 6 of the response, Applicant begins traversing the rejection of claims under 35 USC 103. The rejection has been modified to address Applicant’s amendments to claim 1; however, Applicant’s remarks will be addressed as they relate to the rejection below. On pages 6 and 7, Applicant 
On page 7 of the response, Applicant addresses Braga and the disclosure of solids; however, the rejection below notes that different forms of Cardolite have certain viscosities overlapping with the instant claims depending on purity level.
On pages 8 and 9 of the response, Applicant refers to a study of the specification and asserts that “the claimed epoxy reactive diluent exhibited high purity due to a high product content and low contents of unreacted cardanol and by-products, compared to the conventional product.” The statement above only appears to state that the claimed product has a higher purity because it contains lower amounts of impurities, which does not establish unexpected results since higher purity products inherently contain lower levels of impurities. Furthermore, the prior art teaches Cardolite having different purity levels results in materials with different viscosities.
For these reasons, the rejection under 35 USC 103 is still deemed proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardolite, Cardolite® LITE 2513HP Technical Datasheet, March 2009 (herein Cardolite I) in view of Cardolite, Cardolite® NC-513 Technical Datasheet, March 2009 (herein Cardolite II) and in further view of Braga et al. Dyes and Pigments 2017, 141, 235-244.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Cardolite I teaches Cardolite® LITE 2513 HP according to the following structure:

    PNG
    media_image1.png
    156
    420
    media_image1.png
    Greyscale
.
The prior art structure is embraced by Formula 1 where n is 4. The prior art teaches that Cardolite® LITE 2513HP is a “higher purity version of Cardolite® NC-513” which is taught in Cardolite II.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach that Cardolite® LITE 2513HP is provided at 85% by weight or more as required by claim 1. Additional limitations are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the limitation of an “epoxy reactive diluent,” the prior art structure contains an epoxy group and the specification states the following on page 7:

    PNG
    media_image2.png
    135
    800
    media_image2.png
    Greyscale


Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

Accordingly, since the prior art teaches both NC-513 and a higher purity version there would at least appear to be a desire in the art to produce such materials having high levels of purity. Accordingly, a person having ordinary skill in the art would have been motivated to purify the prior art materials to determine the effect of the desired components rather than any impurities. 
Regarding the limitation of viscosity, Applicant could take the position that the viscosity instantly claimed results in a distinction relative to the prior art; however, Cardolite II teaches that Cardolite® NC-513 has a typical viscosity of 50 cPs and Cardolite I teaches that Cardolite® .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626